EXHIBIT 10.89


FIRST AMENDMENT
TO THE
2017 CONNECTICUT WATER COMPANY DEFERRED COMPENSATION PLAN
 

WHEREAS, Connecticut Water Service, Inc., a Connecticut corporation (the
“Company”) established the 2017 Connecticut Water Company Deferred Compensation
Plan (the “Plan”), effective as of January 1, 2017; and
WHEREAS, Section 12.1 of the Plan reserves to the Company the right to amend the
Plan at any time by resolution of the Board; and
WHEREAS, the Company desires to amend the Plan to clarify the definition of
“Affiliate” in Section 3.3 of the Plan.
NOW, THEREFORE, the Plan is amended effective as of the Merger Closing as set
forth below:
1.    Section 3.3 (“Affiliate”) is hereby deleted and replaced with the
following:
“3.3    “Affiliate” means:
(a)
Any corporation, trade or business which is treated as a single employer with
the Company under Code Sections 414(b) or 414(c) and designated by the Committee
as an “Affiliate” for purposes of the Plan; and

(b)
Any other entity designated by the Committee as an “Affiliate” for purposes of
the Plan.”

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized representative as of this 14 day of August, 2019.
CONNECTICUT WATER SERVICE, INC.




By:    /s/ Kristen A. Johnson
Kristen A. Johnson
Title: Vice President, Human Resources and
Corporate Secretary






DB2/ 38204556.1